Attorney’s Docket Number: 82429-US-1134-PCT
Filing Date: 12/9/2018
Claimed Priority Dates: 3/24/2017 (PCT/JP2017/012077)
3/24/2016 (JP 2016-059364)
Applicant(s): Seyama et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment and election of 5/6/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Amendment Status
The amendment filed on 5/6/2022, responding to the Office action in paper no. 10, mailed on 3/22/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1, 2 and 7-28.
Election/Restrictions
Applicant’s election without traverse of species 2, reading on figures 4-6, in the reply filed on 5/6/2022, is acknowledged.  The applicants indicated that claims 1, 2 and 20 read on the elected species.  The examiner agrees.  Accordingly, claims 7-19 and 21-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2004/0217470) in view of Downes (US 6347734).

Regarding claim 1, Takano (see, e.g., figs. 1 and 6) shows most aspects of the instant invention including a bonding apparatus comprising:
A heater 11
A bonding tool 12 having a first surface that absorbs a bonding member 4(45) and a second surface that is attached to the heater on the side opposite to the first surface
wherein:
A first peripheral area of the first surface presses a peripheral edge of the bonding member 45 to a first member 44
A first central area of the first surface presses a center of the bonding member 45 to directly contact and press a second member 49 having a lower resistance temperature than the first member
The central area of the bonding tool 12 has a pressing region configured to contact and press the bonding member 45
Takano, however, fails to show that an amount of heat per unit area that is transmitted from the central area of the bonding tool to the center of the bonding member is smaller than an amount of heat per unit area that is transmitted from the peripheral area of the bonding tool to the peripheral edge of the bonding member, and that the central area has a cooling flow path through which cooling air flows.
Downes (see, e.g., fig. 8) show a similar bonding apparatus 130 to Takano wherein the amount of heat per unit area that is transmitted from the central area of the bonding tool 20-4 to the center 42 of a bonding member is smaller than an amount of heat per unit area that is transmitted from the peripheral area of the bonding tool to the peripheral edge of the bonding member.  See, e.g., Downes: col.10/ll.18-30.  Downes also shows the bonding tool comprising a central area having a cooling flow path 136 through which cooling air flows.  This would prevent heat-related damage to circuitry at the inner portion of the bonding member while also forming a reliable connection between the bonding member and the first members of Takano.  See, e.g., Downes: col.10/ll.26-30.
Accordingly, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to include the cooling flow path of Downes in the bonding tool of Takano to prevent heat-related damage to circuitry at the inner portion of the bonding member while also forming a reliable connection between the bonding member and the first members.
Regarding claim 2, Downes (see, e.g., figs. 1 and 8) shows that the central area of the bonding tool is smaller than the peripheral area of the bonding tool.
Allowable Subject Matter
Claim 20 is allowed.
Conclusion
Applicant's arguments presented in the amendment filed on 9/16/2021 have been fully considered but they are not persuasive.  The amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        							
MDP/mdp
May 17, 2022